
	

113 HR 454 IH: To designate the medical center of the Department of Veterans Affairs located at 3900 Woodland Avenue in Philadelphia, Pennsylvania, as the Corporal Michael J. Crescenz Department of Veterans Affairs Medical Center.
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 454
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Fattah (for
			 himself, Mr. Brady of Pennsylvania,
			 and Ms. Schwartz) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To designate the medical center of the Department of
		  Veterans Affairs located at 3900 Woodland Avenue in Philadelphia, Pennsylvania,
		  as the Corporal Michael J. Crescenz Department of Veterans Affairs
		  Medical Center.
	
	
		1.Corporal Michael J. Crescenz
			 Department of Veterans Affairs Medical Center
			(a)DesignationThe medical center of the Department of
			 Veterans Affairs located at 3900 Woodland Avenue in Philadelphia, Pennsylvania,
			 shall be known and designated as the Corporal Michael J. Crescenz
			 Department of Veterans Affairs Medical Center.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the medical center referred to in subsection (a) shall be
			 deemed to be a reference to the Corporal Michael J. Crescenz Department
			 of Veterans Affairs Medical Center.
			
